Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 01/13/2022. Claims 1-8 and 10-19 have been amended. Thus, claims 1-19 are currently pending in the instant application
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 7 and 14 including:
“defining a first and a second group of separately addressed LED pixels, with the first group including pixels with an average current no less than the current at a Q point and a second group including pixels with an average current less than the current at the Q point, wherein the Q point is at a maximum external quantum efficiency (EQE) of an EQE versus current density curve for the LED array, the average current defined by an image to be provided by the LED array” recites in claim 1, and
“first and second groups of individually addressed LED pixels, the first group including pixels with an average current no less than the current at a Q point of the individual LED and a second group including pixels with an average current less than the current at a Q point of the individual LED, the Q point is the maximum external 
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        01/24/2022